                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

PATRICIA BROWN                                     *         NO. 18-8088
                                                   *
VERSUS                                             *
                                                   *
MARLIN N. GUSMAN, ET AL                            *
                                                   *         SECTION “J” (5)
                                                   *
                                                   *
* * * * * * * * * * * * * * * *

                                  ANSWER AND DEFENSES

       NOW INTO COURT, through undersigned counsel come defendant, Marlin N. Gusman,

the Sheriff of Orleans Parish, who answers petitioners’ Complaint as follows:

                                          FIRST DEFENSE

       The Complaint fails to state a claim against the defendant upon which relief can be

granted.

                                      SECOND DEFENSE

       The Court is without jurisdiction in this matter, inasmuch as there is no diversity of

citizenship between the parties hereto.

                                          THIRD DEFENSE

       The Court is without jurisdiction in this matter, inasmuch as the amount of controversy

exclusive of interests and costs does not exceed the sum and value of $75,000.00

                                      FOURTH DEFENSE

       Defendant categorically paragraph by paragraph alleges and avers as follows:
                                                 1.


       The allegations of paragraph I of the complaint are denied for lack of sufficient

information to justify a belief therein.


                                                 2.

       The allegations of paragraph II of the complaint are denied.

                                                 3.


       The allegations of paragraph III of the complaint are admitted only as to the status of this

defendant. All other allegations are denied.


                                                 4.

       The allegations of paragraph IV of the complaint are denied.

                                                 5.

       The allegations of paragraph V of the complaint are denied.

                                                 6.

       The allegations of paragraph VI of the complaint are denied.

                                                 7.

       The allegations of paragraph VII of the complaint are denied.

                                                 8.

       The allegations of paragraph VIII of the complaint are denied.

                                                 9.

       The allegations of paragraph IX of the complaint are denied.

                                                 10.

       The allegations of paragraph X of the complaint are denied.
                                                  11.

        The allegations of paragraph XI of the complaint are denied.

                                                  12.


        The allegation of paragraph XII of the complaint are not directed to this defendant and

therefore require no response. To the extent a response is required, same is denied.


                                                  13.

        The allegations of paragraph XIII of the complaint are denied.

                                                  14.

        The allegations of paragraph XIV of the complaint are denied.


                                        FIFTH DEFENSE

        The Court is without jurisdiction as to all claims asserted by the complainants in this

matter, inasmuch as the Complaint fails to state a proper claim of relief under the Constitution of

the United States or any United States statute.

                                        SIXTH DEFENSE

        Defendant herein pleads that any action taken by him was done in good faith and with

probable cause, without malice and under laws believed to be constitutional.

                                      SEVENTH DEFENSE

        That the deceased by virtue of his own actions and conduct was guilty of negligence

and/or contributory negligence and/or assumption of the risk, all of which will be more fully

shown at the trial of this matter.

                                       EIGHTH DEFENSE

        Defendant avers that at all times herein, his actions were reasonable, justified and legally
permissible under the circumstances.

                                         NINTH DEFENSE

        Defendant specifically pleads that he is entitled to and protected by the qualified

immunity afforded to public officials for acts committed during the course of their official duties.

                                        TENTH DEFENSE

        Despite having adequate and reasonable opportunity to do so, complainants failed to

mitigate their damages so that any recovery sought herein should be reduced or be precluded

entirely.

                                      ELEVENTH DEFENSE

        In the alternative, defendant herein specifically pleads the fault of third parties as a legal

cause of any damages that complainants may have sustained as a result of the incident

complained of in this lawsuit.

                                      TWELFTH DEFENSE

        As a political subdivision of the State of Louisiana, defendant is entitled to and hereby

pleads the statutory limitation of liability, costs and interest contained in LSA-R.S. 13:5106 and

LSA-R.S. 13:5112, as well as any other statutory or jurisprudential limitation of liability, costs,

and interest available to defendant under the law.

                                    THIRTEENTH DEFENSE

        As a political entity defendant is entitled to and hereby pleads the statutory limitation of

liability as provided for in LSA-R.S. 9:2798.1.

        WHEREFORE, defendant prays that this answer be deemed good and sufficient and after

due proceedings there be judgment herein dismissing complaints’ Complaint with prejudice and

at their costs.
                                             Respectfully submitted,

                                             ORLEANS PARISH SHERIFF’S OFFICE

                                             _____/s/ Freeman R. Matthews____________
                                             BLAKE J. ARCURI (LSBN 32322)
                                             LAURA C. RODRIGUE (LSBN 30428)
                                             FREEMAN R. MATTHEWS (LSBN 9050)
                                             Orleans Parish Sheriff’s Office
                                             2800 Perdido St.
                                             New Orleans, LA 70119
                                             Telephone: 504.493.2107; Fax: 504.202.9454
                                             arcurib@opso.us; rodriguela@opso.us
                                             COUNSEL FOR DEFENDANT
                                             -PUBLIC ENTITY/FEE EXEMPT-
                                             (See La. R.S. 13:4521 & 13:5112)

                                CERTIFICATE OF SERVICE

        I do hereby certify that on this 29th day of November 2018, a copy of the foregoing was
filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will
be sent by operation of the court’s electronic filing system. I also certify that a copy of the
foregoing will be sent to all non-CM/ECF participant(s) by United States Mail, properly
addressed and postage pre-paid.

                                                     ___/s/Freeman R. Matthews
